DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US Patent Application Publication No. 2014/0376536) in view of Chang et al. (US Patent Application Publication No. 2020/0169966).

Regarding claim 1, Ding teaches a network access method (Figs. 2-3), wherein the method comprises:
sending, by an access network device, an access list of a cell, wherein the access list of the cell comprises at least one media access control (MAC) address or group identifier (there is an interaction for connecting to a cell, belonging to an access network, by an access device via a MAC and list [Fig. 2 – steps 101-103 | Fig. 3 – steps 201-203 | Paragraphs 41, 43, 49, 51]);
receiving, by the access network device, a message [(the interaction is performed by messages [Fig. 4– steps 301-305 | Paragraphs 79-83]); and
determining, by the access network device based on whether the MAC address or the group identifier of the terminal exists in the access list of the cell, whether the terminal can access the cell (access is then granted to the cell based on the MAC [Fig. 4 – step 305]).
However, Ding does not explicitly mention about [.
Chang teaches, in a similar field of endeavor of communication systems, the following:
[(it is disclosed a system where, for the communication between network device and terminals, via MAC, the type of message used is a message 3 [Paragraph 60]).
.Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Ding) by using message 3 (as taught by Chang) for the purpose of obtaining enhancing power for feedback between stations (Chang – Paragraph 3).

Regarding claim 2, Chang further teaches the network access method according to claim 1, wherein the method further comprises: sending, by the access network device, common configuration information ([Paragraphs 25, 60]), wherein the common configuration information indicates common configuration parameters of a working group (common configuration CCCH being performed in groups of values [Paragraph 88]), the common configuration information carries a group radio network temporary identifier (RNTI) ([Paragraph 60]), there is a correspondence between the group RNTI and a group identifier of the working group (RNTI corresponding to temporary identifier [Paragraph 60]), and the working group comprises at least one terminal (the group of identifiers being related to the UE [Paragraph 89]).

Regarding claim 3, Chang further teaches the network access method according to claim 1, wherein the method further comprises: sending, by the access network device, the MAC address of the terminal to a target control node (control channel being sent in the msg3 with MAC address [Paragraph 150]), wherein the target control node is a control node that manages the terminal (PHR from the control channel being used for enabling/managing the UE [Paragraph 138]); and sending, by the access network device, a MAC address of the target control node to the terminal (then, the PHR being sent on the MAC transmission [Paragraph 140]).

Regarding claim 4, Chang further teaches the network access method according to claim 3, wherein the method further comprises: sending, by the access network device to the terminal, logical channel identifiers corresponding to at least two target control nodes; or allocating, by the access network device, at least two RNTIs to the terminal, wherein each of the at least two RNTIs corresponds to one target control node (different values of logical channels, LCID, are thus used for identifying control nodes [Paragraphs 26, 195, 287]).

Regarding claim 5, Ding further teaches the network access method according to claim 1, wherein the method further comprises: obtaining, by the access network device, the MAC address of the terminal and a MAC address of a control node; and generating, by the access network device, a context list, wherein the context list comprises a correspondence between the MAC address of the terminal and a context identifier, and a correspondence between the MAC address of the control node and a context identifier (list of paged STA is provided so that MAC addresses identify the correspondence interaction between the terminal/network and the identifiers [Paragraphs 73, 75, 77, 87]).

Regarding claim 6, Ding further teaches the network access method according to claim 1, wherein the method further comprises: obtaining, by the access network device, a context list from a core network element, wherein the context list comprises a correspondence between a MAC address and a context identifier (correlation between MAC address and an identifier is obtained based on list [Paragraphs 42-43, 68, 73, 75]).

Regarding claim 7, Ding further teaches the network access method according to claim 1 wherein the method further comprises: extracting, by the access network device, data of a preset quantity of bytes from a payload of an Ethernet data frame; and sending, by the access network device, the data of the preset quantity of bytes to the terminal (as in Fig. 5, MAC, comprising plurality of bytes, is broadcasted to terminal [Paragraphs 71-72]).

Regarding claims 8-14, these claims are rejected as applied to claims 1-7.
Regarding claims 15-20, these claims are rejected as applied to claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633